Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 10564083. See the comparison below.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.
Instant Application (16696539)
Related Patent (US10564083B2)
1. A method comprising: 

obtaining, from a wellbore drilling system implementing a wellbore drilling operation at a wellbore drilling site, a sample of a drilling fluid being used in the wellbore drilling operation at the wellbore drilling site; 

flowing the sample through an elongated tubular member at a plurality of different 

measuring, at the wellbore drilling site and at each flow rate, a stress-strain response of the sample in response to each flow rate; 









generating a plurality of stress-strain responses for the sample at the corresponding plurality of different flow rates, the plurality of stress-strain responses including each stress-strain response of the sample measured at each flow rate; and 

returning the sample to the wellbore drilling operation.  



obtaining, from a wellbore drilling system implementing a wellbore drilling operation at a wellbore drilling site, a sample of a drilling fluid being used in the wellbore drilling operation at the wellbore drilling site; 

flowing the sample through an elongated tubular member at a plurality of different 

measuring, at the wellbore drilling site and at each flow rate, a stress-strain response of the sample in response to each flow rate, 
wherein measuring the stress-strain response comprising measuring a first flow pressure at the first section of the elongated tubular member and a second flow pressure at the second section of the elongated tubular member, the first flow pressure being different than the second flow pressure; 

generating a plurality of stress-strain responses for the sample at the corresponding plurality of different flow rates, the plurality of stress-strain responses including each stress-strain response of the sample measured at each flow rate; and 

returning the sample to the wellbore drilling operation.

Similar to claim 17


obtaining, from the wellbore drilling system, a laboratory sample of the drilling fluid; 

measuring, in a laboratory and at each flow rate, a laboratory stress-strain response of the laboratory sample in response to each flow rate;  

19

generating a plurality of laboratory stress-strain responses for the laboratory sample at the corresponding plurality of different flow rates, the plurality of laboratory stress- strain responses including each laboratory stress-strain response of the laboratory sample measured at each flow rate; 

comparing the plurality of laboratory stress-strain responses to the plurality of on- site stress-strain responses; and

adjusting a mathematical model representing stress-strain behavior of the drilling fluid based on a result of comparing the plurality of laboratory stress-strain responses to the plurality of on-site stress-strain responses.  

2. The method of claim 1, wherein the sample is an on-site sample, the plurality of stress-strain responses is a plurality of on-site stress-strain responses, and wherein the method further comprises: 

obtaining, from the wellbore drilling system, a laboratory sample of the drilling fluid; 

measuring, in a laboratory and at each flow rate, a laboratory stress-strain response of the laboratory sample in response to each flow rate; 

generating a plurality of laboratory stress-strain responses for the laboratory sample at the corresponding plurality of different flow rates, the plurality of laboratory stress-strain responses including each laboratory stress-strain response of the laboratory sample measured at each flow rate; 

comparing the plurality of laboratory stress-strain responses to the plurality of on-site stress-strain responses; and 

adjusting a mathematical model representing stress-strain behavior of the drilling fluid based on a result of comparing the plurality of laboratory stress-strain responses to the plurality of on-site stress-strain responses.
3. The method of claim 1, further comprising: 

providing the plurality of stress-strain responses for the sample as an input to a computer application configured to simulate the wellbore drilling operation; and 





providing the plurality of stress-strain responses for the sample as an input to a computer application configured to simulate the wellbore drilling operation; 
and 




4. The method of claim 3, wherein simulating the performance of the drilling fluid in the wellbore drilling operation comprises simulating at least one of a friction pressure of the drilling fluid or cutting carrying capacity of the drilling fluid in the wellbore drilling operation.
5. The method of claim 1, wherein the wellbore drilling operation comprises a drilling fluid holding tank configured to receive the drilling fluid being used in the wellbore drilling operation, and wherein obtaining the sample of the drilling fluid comprises: connecting the drilling fluid holding tank to the elongated tubular member; and flowing the sample from the drilling fluid holding tank to the elongated tubular member.  

5. The method of claim 1, wherein the wellbore drilling operation comprises a drilling fluid holding tank configured to receive the drilling fluid being used in the wellbore drilling operation, and wherein obtaining the sample of the drilling fluid comprises: connecting the drilling fluid holding tank to the elongated tubular member; and flowing the sample from the drilling fluid holding tank to the elongated tubular member.
6. The method of claim 1, further comprising installing the elongated tubular member in a horizontal orientation, and wherein measuring, at the wellbore drilling site and at each flow rate, a stress-strain response of the sample in response to each flow rate comprises: 

connecting a pressure transducer to the elongated tubular member;  

20
measuring a flow pressure of the sample using the pressure transducer in response to being flowed at each flow rate; and 

measuring a viscosity of the sample at each flow rate using the measured flow pressure at each flow rate.  

6. The method of claim 1, further comprising installing the elongated tubular member in a horizontal orientation, and wherein measuring, at the wellbore drilling site and at each flow rate, a stress-strain response of the sample in response to each flow rate comprises: 

connecting a pressure transducer to the elongated tubular member; 

measuring a flow pressure of the sample using the pressure transducer in response to being flowed at each flow rate; and 

measuring a viscosity of the sample at each flow rate using the measured flow pressure at each flow rate.
7. The method of claim 1, further comprising installing the elongated tubular 

connecting a first pressure transducer and a second pressure transducer to the elongated tubular member at a respective first position and a second position on the elongated tubular member; 

measuring a first flow pressure of the sample using the first pressure transducer and a second flow pressure of the sample using the second pressure transducer in response to the sample being flowed at each flow rate; 

measuring a viscosity of the sample at each flow rate using either the measured first flow pressure or the measured second flow pressure at each flow rate; and 

measuring a density of the sample at each flow rate using the measured first flow pressure and the measured second flow pressure.  



connecting a first pressure transducer and a second pressure transducer to the elongated tubular member at a respective first position and a second position on the elongated tubular member; 

measuring a first flow pressure of the sample using the first pressure transducer and a second flow pressure of the sample using the second pressure transducer in response to the sample being flowed at each flow rate; 

measuring a viscosity of the sample at each flow rate using either the measured first flow pressure or the measured second flow pressure at each flow rate; and 

measuring a density of the sample at each flow rate using the measured first flow pressure and the measured second flow pressure.


8. The method of claim 1, wherein the elongated tubular member comprises an inlet section and an outlet section, a length of each of the inlet section and the outlet section is at least ten times an inner diameter of the elongated tubular member.
9. The method of claim 1, wherein flowing the sample through a tubular member at a plurality of different flow rates, the tubular member installed at the wellbore drilling site and measuring, at the wellbore drilling site and at each flow rate, a stress-strain response of the sample in response to 

flowing the sample through the tubular member for a duration sufficient to stabilize flow through the elongated tubular member; and 

measuring the stress-strain response of the sample after the duration has expired.  



flowing the sample through the tubular member for a duration sufficient to stabilize flow through the elongated tubular member; and 


measuring the stress-strain response of the sample after the duration has expired.


an elongated tubular member installed at a wellbore drilling site, the elongated tubular member attached to a drilling fluid tank of a wellbore drilling system installed at the wellbore drilling site, the drilling fluid tank configured to receive a drilling fluid being used in a wellbore drilling operation at the wellbore drilling site, the elongated tubular member configured to receive a sample of the drilling fluid being used in the wellbore drilling operation, wherein the elongated tubular member comprises a first section and a second section, each of the first section and the second section is straight, the first section connects to the second section to form a "U" shape, the first section has a first inner diameter, the second section has a second inner diameter, the first inner diameter is larger than the second inner diameter, and wherein the drilling fluid is flowed through a drill string beneath a surface of the wellbore drilling site during the wellbore drilling operation, the elongated tubular member is installed above the surface of the wellbore drilling site and separated from the drill string, and at least one of the first inner diameter or the second inner diameter is equal to an inner diameter of the drill string; 



a flow measurement system connected to the elongated tubular member, the flow measurement system configured to measure, at each flow rate, a viscosity of the sample in response to each flow rate; and 








a flow response computer system configured to perform operations comprising: 

receiving, for each flow rate, a viscosity of the sample in response to each flow rate, and 

generating a plurality of viscosities for the sample at the corresponding plurality of different flow rates, the plurality of viscosities including each stress-strain response of the sample measured at each flow rate.  



an elongated tubular member installed at a wellbore drilling site, the elongated tubular member attached to a drilling fluid tank of a wellbore drilling system installed at the wellbore drilling site, the drilling fluid tank configured to receive a drilling fluid being used in a wellbore drilling operation at the wellbore drilling site, the elongated tubular member configured to receive a sample of the drilling fluid being used in the wellbore drilling operation, wherein the elongated tubular member comprises a first section and a second section, each of the first section and the second section is straight, the first section connects to the second section to form a “U” shape, the first section has a first inner diameter, the second section has a second inner diameter, the first inner diameter is larger than the second inner diameter, and wherein the drilling fluid is flowed through a drill string beneath a surface of the wellbore drilling site during the wellbore drilling operation, the elongated tubular member is installed above the surface of the wellbore drilling site and separated from the drill string, and at least one of the first inner diameter or the second inner diameter is equal to an inner diameter of the drill string; 



a flow measurement system connected to the elongated tubular member, the flow measurement system configured to measure, at each flow rate, a viscosity of the sample in response to each flow rate, wherein the flow measurement system is configured to measure a first flow pressure at the first section of the elongated tubular member and a second flow pressure at the second section of the elongated tubular member, the first flow pressure being different than the second flow pressure; and 

a flow response computer system configured to perform operations comprising: 

receiving, for each flow rate, a viscosity of the sample in response to each flow rate, and 

generating a plurality of viscosities for the sample at the corresponding plurality of different flow rates, the plurality of viscosities including each stress-strain response of the sample measured at each flow rate.


receiving a plurality of laboratory viscosities for a laboratory sample obtained from the drilling fluid, the plurality of laboratory viscosities determined at the 
plurality of different flow rates, the plurality of laboratory viscosities including each laboratory viscosity of the laboratory sample measured at each flow rate; 

comparing the plurality of laboratory viscosities to the plurality of on-site viscosities; and 

adjusting a mathematical model representing viscosity behavior of the drilling fluid based on a result of comparing the plurality of laboratory viscosities to the plurality of on- site viscosities.  



receiving a plurality of laboratory viscosities for a laboratory sample obtained from the drilling fluid, the plurality of laboratory viscosities determined at the 

comparing the plurality of laboratory viscosities to the plurality of on-site viscosities; and 

adjusting a mathematical model representing viscosity behavior of the drilling fluid based on a result of comparing the plurality of laboratory viscosities to the plurality of on-site viscosities.


providing the plurality of viscosities for the sample as an input to a computer application configured to simulate the wellbore drilling operation; and 

simulating a performance of the drilling fluid in the wellbore drilling operation using the plurality of viscosities as an input.  

12. The system of claim 10, wherein the flow response computer system is configured to perform operations comprising: 

providing the plurality of viscosities for the sample as an input to a computer application configured to simulate the wellbore drilling operation; and 

simulating a performance of the drilling fluid in the wellbore drilling operation using the plurality of viscosities as an input.
13. The system of claim 10, wherein the elongated tubular member is horizontal, and wherein the flow measurement system connected to the elongated tubular member comprises a pressure transducer connected to the elongated tubular member, the pressure transducer configured to measure a flow pressure of the sample at each flow rate.  

13. The system of claim 10, wherein the elongated tubular member is horizontal, and wherein the flow measurement system connected to the elongated tubular member comprises a pressure transducer connected to the elongated tubular member, the pressure transducer configured to measure a flow pressure of the sample at each flow rate.
14. The system of claim 10, wherein the elongated tubular member is vertical, and wherein the flow measurement system connected to the elongated tubular 




15. The system of claim 10, wherein the elongated tubular member comprises an inlet section and an outlet section, a length of each of the inlet section and the outlet section is at least ten times an inner diameter of the elongated tubular member.
16. The system of claim 10, wherein the pump is configured to flow the sample through the elongated tubular member for a duration sufficient to stabilize flow through the elongated tubular member, and wherein the flow measurement system is configured to measure, at each flow rate, a viscosity of the sample in response to each flow rate after the duration has expired.

16. The system of claim 10, wherein the pump is configured to flow the sample through the elongated tubular member for a duration sufficient to stabilize flow through the elongated tubular member, and wherein the flow measurement system is configured to measure, at each flow rate, a viscosity of the sample in response to each flow rate after the duration has expired.



Allowable Subject Matter
Claims 1 and 10 would be allowable over prior arts if rewritten to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Cho et al (US 2018/0356325 A1) teaches a viscometer that include a disposable U-shaped tube and a capillary tube that use surface tension driven flow for the measurement of viscosity of a liquid over a range of shear rates.
Larson (US 2014/0262516 A1) teaches capillary rheometer that is adapted to measure viscosity parameters of drilling fluid at wellbore in level or pressure mode.
Burge et al (US 2008/0289875 A1) teaches method to design drillstring using optimization technique.
Vajargah et al (NPL: Determination of drilling fluid rheology under downhole conditions by using real-time distributed pressure data, 2015) teaches a monitoring method that include an equivalent pipe approach and drillstring pipe viscometer. This method combines this viscometer with a down-hole monitoring method to achieve realistic down-hole measurements in real-time.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
“flowing the sample through an elongated tubular member at a plurality of different flow rates, the elongated tubular member installed at the wellbore drilling site, wherein the elongated tubular member comprises a first section and a second section, both the first section and the second section are straight, the first section connects to the second section to form a "U" shape, the first section has a first inner diameter, the second section has a second inner diameter, the first inner diameter is larger than the second inner diameter, and wherein the drilling fluid is flowed through a drill string beneath a surface of the wellbore drilling site during a wellbore drilling operation, the elongated tubular member is installed above the surface of the wellbore drilling site and separated from the drill string, and at least one of the first inner diameter or the second inner diameter is equal to an inner diameter of the drill string;”
in combination with the remaining elements and features of the claimed invention. The dependent claims would be allowable for at least their dependence on independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2129